    Case 12-09938-RLM-7A                        Doc 88          Filed 05/20/20               EOD 05/20/20 12:30:31                       Pg 1 of 16



                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF INDIANA
                                               INDIANAPOLIS DIVISION

In re:                                                                 §      Case No. 12-09938-RLM-7
                                                                       §
DANIEL EUGENE CROUCH                                                   §
ROXANNA LYNN CROUCH                                                    §
                                                                       §
                           Debtors.                                    §

                                      TRUSTEE’S AMENDED FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 08/17/2012 .
        The undersigned trustee was appointed on 08/17/2012.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554 . An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $145,328.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                             $13,671.90
                          Administrative expenses                                                                                $100,535.72
                          Bank service fees                                                                                           $28.32
                          Other Payments to creditors                                                                              $1,764.19
                          Non-estate funds paid to 3rd Parties                                                                         $0.00
                          Exemptions paid to the debtor                                                                            $5,128.82
                          Other payments to the debtor                                                                                 $0.00

                          Leaving a balance on hand of 1                                                                           $24,199.05

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.



1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
   Case 12-09938-RLM-7A                         Doc 88           Filed 05/20/20              EOD 05/20/20 12:30:31                       Pg 2 of 16

     6. The deadline for filing non-governmental claims in this case was 12/20/2012 and the deadline
        for filing government claims was 02/13/2013. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $10,259.96. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $7,409.96 as interim compensation and now requests the sum of
$2,850.00, for a total compensation of $10,259.96 2. In addition, the trustee received reimbursement
for reasonable and necessary expenses in the amount of $167.83, and now requests reimbursement for
expenses of $217.70, for total expenses of $385.53.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 04/14/2020                                                         By:       /s/ Gregory K. Silver
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
  If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                           Case 12-09938-RLM-7A        Doc 88      FiledFORM
                                                                                         05/20/20
                                                                                             1
                                                                                                              EOD 05/20/20 12:30:31                  Pg 3 of 16
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    1              Exhibit A
                                                                                ASSET CASES

Case No.:                      12-09938-RLM-7                                                                                          Trustee Name:                              Gregory K. Silver
Case Name:                     CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                                          Date Filed (f) or Converted (c):           08/17/2012 (f)
For the Period Ending:         4/14/2020                                                                                               §341(a) Meeting Date:                      09/17/2012
                                                                                                                                       Claims Bar Date:                           12/20/2012

                                   1                               2                         3                                 4                        5                                         6

                          Asset Description                      Petition/            Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                      Unscheduled           (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                   Value                     Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

 Ref. #
1       4 bedroom, 2 bath, 3,248 sq. ft. 2 story house,            $85,000.00                                 $0.00           OA                             $0.00                                            FA
        with barn and mobile home on 2.16 acres
        Location: 5015 N. US Hwy 231, Crawfordsville
         IN 47933 Purchased: 1/04 Purchase price:
         120,000
2        Personal funds Location: 5015 N. US Hwy 231,                    $50.00                               $0.00           OA                             $0.00                                            FA
         Crawfordsville IN 47933
3        Checking account # 2165 at Tri-County Bank,                    $650.00                               $0.00           OA                             $0.00                                            FA
         Crawfordsville, IN
4        Couch, chair, coffee table, end tables, book shelf,           $1,500.00                              $0.00           OA                             $0.00                                            FA
         computer, TV's, DVD player & DVD movies,
         beds, dressers, night stand, toddler bed, baby
         bed, dining table & chairs, hutch, fridge, stove,
         freezer, washer, dryer, stereo, misc. household
         goods. Location: 5015 N. US Hwy 231,
         Crawfordsville IN 47933
5        Clothing Location: 5015 N. US Hwy 231,                         $500.00                               $0.00           OA                             $0.00                                            FA
         Crawfordsville IN 47933
6        Costume Jewelry Location: 5015 N. US Hwy                       $100.00                               $0.00           OA                             $0.00                                            FA
         231, Crawfordsville IN 47933
7        Debtors have received and spent their FY 2011                    $0.00                               $0.00           OA                             $0.00                                            FA
         tax refund ($6,210) Location: 5015 N. US Hwy
         231, Crawfordsville IN 47933
8        2002 Ford F-150, pick up truck in good                        $4,975.00                              $0.00           OA                             $0.00                                            FA
         condition Location: 5015 N. US Hwy 231,
         Crawfordsville IN 47933
9        2011 Sure-Trac utility trailer in fair condition              $1,500.00                              $0.00           OA                             $0.00                                            FA
         Location: 5015 N. US Hwy 231, Crawfordsville
         IN 47933
10       Riding lawn mower Location: 5015 N. US Hwy                    $1,000.00                              $0.00           OA                             $0.00                                            FA
         231, Crawfordsville IN 47933
                                            Case 12-09938-RLM-7A                    Doc 88            FiledFORM
                                                                                                            05/20/20
                                                                                                                1
                                                                                                                                  EOD 05/20/20 12:30:31                 Pg 4 of 16
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                              Page No:    2              Exhibit A
                                                                                           ASSET CASES

Case No.:                       12-09938-RLM-7                                                                                                            Trustee Name:                               Gregory K. Silver
Case Name:                      CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                                                            Date Filed (f) or Converted (c):            08/17/2012 (f)
For the Period Ending:          4/14/2020                                                                                                                 §341(a) Meeting Date:                       09/17/2012
                                                                                                                                                          Claims Bar Date:                            12/20/2012

                                   1                                            2                                3                              4                          5                                         6

                         Asset Description                                   Petition/                    Estimated Net Value                Property                 Sales/Funds              Asset Fully Administered (FA)/
                          (Scheduled and                                   Unscheduled                   (Value Determined by                Abandoned                Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                Value                             Trustee,               OA =§ 554(a) abandon.           the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

11      2012 Federal and State Tax Refunds                       (u)                $3,199.18                              $3,199.18                                       $8,328.00                                             FA
12      Personal injury claim                                    (u)            $80,000.00                                $80,000.00                                      $80,000.00                                             FA
Asset Notes:       Recovery of mesh class action claim of $80,000 gross/$14,420.83 net- after closing costs deducted as approved by US Bankruptcy Court Order docs 41 and 42
13      Additional Defendant mesh case-Ethicon                   (u)            $57,000.00                                $26,292.05                                      $57,000.00                                             FA


TOTALS (Excluding unknown value)                                                                                                                                                                    Gross Value of Remaining Assets
                                                                                $235,474.18                             $109,491.23                                      $145,328.00                                        $0.00




     Major Activities affecting case closing:
      03/31/2020      Working on TFR
      09/30/2019      Liens settled, awaiting Settlement Sheet to do Motion to Settle
      06/24/2019       personal injury mesh case recovery of $45000 from addl defendant -pending pro rata expenses/costs from mesh class suit court
      03/31/2019      pending addl defendant settlement


 Initial Projected Date Of Final Report (TFR):         07/01/2016                               Current Projected Date Of Final Report (TFR):         06/30/2020               /s/ GREGORY K. SILVER
                                                                                                                                                                               GREGORY K. SILVER
                                         Case 12-09938-RLM-7A          Doc 88             FiledFORM
                                                                                                05/20/20
                                                                                                      2         EOD 05/20/20 12:30:31            Pg 5 ofPage
                                                                                                                                                         16No: 1                     Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          12-09938-RLM-7                                                                             Trustee Name:                      Gregory K. Silver
 Case Name:                        CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                             Bank Name:                         Bank of Texas
Primary Taxpayer ID #:             **-***2665                                                                                 Checking Acct #:                  ******1286
Co-Debtor Taxpayer ID #:           **-***2665                                                                                 Account Title:                    Crouch Checking
For Period Beginning:              8/17/2012                                                                                  Blanket bond (per case limit):     $48,364,291.00
For Period Ending:                 4/14/2020                                                                                  Separate bond (if applicable):

       1                2                                   3                                         4                                            5                6                       7

   Transaction       Check /                           Paid to/              Description of Transaction                        Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                             Tran Code            $                $


03/20/2013            (11)     United States Treasury                Federal tax refund                                        1224-000          $8,328.00                                      $8,328.00
03/22/2013           3001      DANIEL CROUCH AND ROXANNA             Debtors' portion of tax refund                            8100-002                                 $5,128.82             $3,199.18
                               CROUCH
04/12/2013                     Bank of Texas                         Account Analysis Fee                                      2600-000                                     $3.17             $3,196.01
04/30/2013                     Bank of Texas                         Account Analysis Fee                                      2600-000                                     $4.99             $3,191.02
06/14/2013           3002      Gregory K. Silver                     Trustee Compensation                                      2100-000                                  $799.80              $2,391.22
06/14/2013           3003      Gregory K. Silver                     Trustee Expenses                                          2200-000                                  $120.64              $2,270.58
06/14/2013           3004      American InfoSource LP as agent for   Account Number: 4213; Claim #: 1; Notes: ; Amount         7100-000                                  $173.51              $2,097.07
                                                                     Claimed: 7,975.74; Amount Allowed: 7,975.74; Dividend:
                                                                     5.43; Distribution Dividend: 2.18;
06/14/2013           3005      American InfoSource LP as agent for   Account Number: 2551; Claim #: 2; Notes: ; Amount         7100-000                                  $305.44              $1,791.63
                                                                     Claimed: 14,041.31; Amount Allowed: 14,041.31;
                                                                     Dividend: 9.57; Distribution Dividend: 2.18;
06/14/2013           3006      Cavalry Portfolio Services            Account Number: 6354; Claim #: 3; Notes: (3-1)            7100-000                                  $392.98              $1,398.65
                                                                     Cavalry Portfolio Services LLC as assignee of Bank of
                                                                     America/FIA Card Services, N.A.; Amount Claimed:
                                                                     18,065.65; Amount Allowed: 18,065.65; Dividend: 12.31;
                                                                     Distribution Dividend: 2.18;
06/14/2013           3007      Cavalry Portfolio Services            Account Number: 8750; Claim #: 4; Notes: (4-1)            7100-000                                  $294.38              $1,104.27
                                                                     Cavalry Portfolio Services LLC as assignee of Bank of
                                                                     America/FIA Card Services, N.A.; Amount Claimed:
                                                                     13,532.77; Amount Allowed: 13,532.77; Dividend: 9.22;
                                                                     Distribution Dividend: 2.18;
06/14/2013           3008      MED-1 SOLUTIONS, LLC                   Account Number: 300001081631; Claim #: 5; Notes:         7100-000                                  $732.78                 $371.49
                                                                     (5-1) MEDICAL BILL ONLY; Amount Claimed:
                                                                     33,686.24; Amount Allowed: 33,686.24; Dividend: 22.96;
                                                                     Distribution Dividend: 2.18;
06/14/2013           3009      IMC CREDIT SERVICES, LLC.             Account Number: 5771; Claim #: 6; Notes: ; Amount         7100-000                                  $371.49                    $0.00
                                                                     Claimed: 17,077.65; Amount Allowed: 17,077.65;
                                                                     Dividend: 11.64; Distribution Dividend: 2.18;


                                                                                                                              SUBTOTALS           $8,328.00             $8,328.00
                                        Case 12-09938-RLM-7A           Doc 88           FiledFORM
                                                                                              05/20/20
                                                                                                    2              EOD 05/20/20 12:30:31                    Pg 6 ofPage
                                                                                                                                                                    16No: 2                    Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          12-09938-RLM-7                                                                                       Trustee Name:                      Gregory K. Silver
 Case Name:                        CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                                       Bank Name:                         Bank of Texas
Primary Taxpayer ID #:             **-***2665                                                                                           Checking Acct #:                  ******1286
Co-Debtor Taxpayer ID #:           **-***2665                                                                                           Account Title:                    Crouch Checking
For Period Beginning:              8/17/2012                                                                                            Blanket bond (per case limit):     $48,364,291.00
For Period Ending:                 4/14/2020                                                                                            Separate bond (if applicable):

       1                2                                3                                           4                                                        5               6                       7

   Transaction       Check /                          Paid to/              Description of Transaction                                   Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                       Received From                                                                        Tran Code            $                $


02/28/2016                     2014 AMS Qualified Settlement Fund    Recovery of mesh defect class action personal injury                   *              $14,420.83                                 $14,420.83
                                                                     claim of $80,000.00 -closing costs deducted by federal
                                                                     case and per Bankruptcy Court Order approving of
                                                                     closing costs deductions and settlement per documents
                                                                     41 and 42
                                                                     Administrative fees ordered by US                    $(2,000.00)    2990-000                                                     $14,420.83
                                                                     District Court of W. VA
                                                                     Lien holdback pro rata per US Dist Court            $(20,260.00)    2990-000                                                     $14,420.83
                                                                     of W.Va
                                                                     MCD assessment pro rata ordered by US                $(4,000.00)    2990-000                                                     $14,420.83
                                                                     District Court of W. VA
                                                                     Attorney fees - Dudley Law Firm per US              $(34,200.00)    3210-600                                                     $14,420.83
                                                                     District Court of W. VA
                                                                     Pro rata expenses per US District Court              $(5,119.17)    2990-000                                                     $14,420.83
                                                                     of W. VA
                      {12}                                                                                                $80,000.00     1242-000                                                     $14,420.83
03/16/2016           3010      Svetlana Fridman                      3.16.16 Court ordered accountant for Trustee fees                   3410-000                                  $962.50            $13,458.33
03/21/2016            3011     Katz & Korin, PC                      Court Ordered Counsel fees                                             *                                     $2,697.29           $10,761.04
                                                                     Attorney for Trustee fees per 3.16.16               $(2,690.00)     3210-000                                                     $10,761.04
                                                                     Court Order
                                                                     Attorney for Trustee expenses per                       $(7.29)     3220-000                                                     $10,761.04
                                                                     3.16.16 Court Order
03/23/2016           3012      Clerk U.S. Bankruptcy Court           Deferred reopening fee per 9.17.15 Court Order                      2700-000                                  $260.00            $10,501.04
03/31/2016                     Bank of Texas                         Account Analysis Fee                                                2600-000                                   $20.16            $10,480.88
04/29/2016                     Bank of Texas                         Account Analysis Fee                                                2600-000                                   $16.32            $10,464.56
05/05/2016                     Bank of Texas                         Reverse bank fee                                                    2600-000                                  ($16.32)           $10,480.88
06/14/2016           3013      Gregory K. Silver                     Trustee Compensation                                                2100-000                                 $6,610.16             $3,870.72
06/14/2016           3014      Gregory K. Silver                     Trustee Expenses                                                    2200-000                                   $47.19              $3,823.53
06/14/2016           3015      American InfoSource LP as agent for   Account Number: 4213; Claim #: 1; Notes: ; Amount                   7100-000                                  $292.14              $3,531.39
                                                                     Claimed: 7,975.74; Amount Allowed: 7,975.74; Dividend:
                                                                     2.78; Distribution Dividend: 5.84;

                                                                                                                                        SUBTOTALS          $14,420.83         $10,889.44
                                         Case 12-09938-RLM-7A          Doc 88         FiledFORM
                                                                                            05/20/20
                                                                                                  2             EOD 05/20/20 12:30:31            Pg 7 ofPage
                                                                                                                                                         16No: 3                     Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          12-09938-RLM-7                                                                             Trustee Name:                      Gregory K. Silver
 Case Name:                        CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                             Bank Name:                         Bank of Texas
Primary Taxpayer ID #:             **-***2665                                                                                 Checking Acct #:                  ******1286
Co-Debtor Taxpayer ID #:           **-***2665                                                                                 Account Title:                    Crouch Checking
For Period Beginning:              8/17/2012                                                                                  Blanket bond (per case limit):     $48,364,291.00
For Period Ending:                 4/14/2020                                                                                  Separate bond (if applicable):

       1                2                                   3                                       4                                              5                6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                         Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                             Tran Code            $                $


06/14/2016           3016      American InfoSource LP as agent for   Account Number: 2551; Claim #: 2; Notes: ; Amount         7100-000                                  $514.35              $3,017.04
                                                                     Claimed: 14,041.31; Amount Allowed: 14,041.31;
                                                                     Dividend: 4.90; Distribution Dividend: 5.84;
06/14/2016           3017      Cavalry Portfolio Services            Account Number: 6354; Claim #: 3; Notes: (3-1)            7100-000                                  $661.77              $2,355.27
                                                                     Cavalry Portfolio Services LLC as assignee of Bank of
                                                                     America/FIA Card Services, N.A.; Amount Claimed:
                                                                     18,065.65; Amount Allowed: 18,065.65; Dividend: 6.31;
                                                                     Distribution Dividend: 5.84;
06/14/2016           3018      Cavalry Portfolio Services            Account Number: 8750; Claim #: 4; Notes: (4-1)            7100-000                                  $495.72              $1,859.55
                                                                     Cavalry Portfolio Services LLC as assignee of Bank of
                                                                     America/FIA Card Services, N.A.; Amount Claimed:
                                                                     13,532.77; Amount Allowed: 13,532.77; Dividend: 4.72;
                                                                     Distribution Dividend: 5.84;
06/14/2016           3019      MED-1 SOLUTIONS, LLC                   Account Number: 300001081631; Claim #: 5; Notes:         7100-000                                 $1,233.97                $625.58
                                                                     (5-1) MEDICAL BILL ONLY; Amount Claimed:
                                                                     33,686.24; Amount Allowed: 33,686.24; Dividend: 11.77;
                                                                     Distribution Dividend: 5.84;
06/14/2016           3020      IMC CREDIT SERVICES, LLC.             Account Number: 5771; Claim #: 6; Notes: ; Amount         7100-000                                  $625.58                    $0.00
                                                                     Claimed: 17,077.65; Amount Allowed: 17,077.65;
                                                                     Dividend: 5.96; Distribution Dividend: 5.84;




                                                                                                                              SUBTOTALS                $0.00            $3,531.39
                                       Case 12-09938-RLM-7A         Doc 88         FiledFORM
                                                                                         05/20/20
                                                                                               2           EOD 05/20/20 12:30:31                      Pg 8 ofPage
                                                                                                                                                              16No: 4                     Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          12-09938-RLM-7                                                                                Trustee Name:                         Gregory K. Silver
Case Name:                        CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                                Bank Name:                            Bank of Texas
Primary Taxpayer ID #:            **-***2665                                                                                    Checking Acct #:                      ******1286
Co-Debtor Taxpayer ID #:          **-***2665                                                                                    Account Title:                        Crouch Checking
For Period Beginning:             8/17/2012                                                                                     Blanket bond (per case limit):        $48,364,291.00
For Period Ending:                4/14/2020                                                                                     Separate bond (if applicable):

      1                 2                                3                                       4                                                      5                 6                      7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                   $


                                                                                   TOTALS:                                                            $22,748.83          $22,748.83                     $0.00
                                                                                       Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                   Subtotal                                                           $22,748.83          $22,748.83
                                                                                       Less: Payments to debtors                                           $0.00           $5,128.82
                                                                                   Net                                                                $22,748.83          $17,620.01



                     For the period of 8/17/2012 to 4/14/2020                                                For the entire history of the account between 03/20/2013 to 4/14/2020

                     Total Compensable Receipts:                   $88,328.00                                Total Compensable Receipts:                                $88,328.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                 $88,328.00                                Total Comp/Non Comp Receipts:                              $88,328.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:              $83,199.18                                Total Compensable Disbursements:                           $83,199.18
                     Total Non-Compensable Disbursements:           $5,128.82                                Total Non-Compensable Disbursements:                        $5,128.82
                     Total Comp/Non Comp Disbursements:            $88,328.00                                Total Comp/Non Comp Disbursements:                         $88,328.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                        Case 12-09938-RLM-7A          Doc 88             FiledFORM
                                                                                               05/20/20
                                                                                                     2          EOD 05/20/20 12:30:31                 Pg 9 ofPage
                                                                                                                                                              16No: 5                    Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         12-09938-RLM-7                                                                                  Trustee Name:                      Gregory K. Silver
 Case Name:                       CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                                  Bank Name:                         Independent Bank
Primary Taxpayer ID #:            **-***2665                                                                                      Checking Acct #:                  ******9938
Co-Debtor Taxpayer ID #:          **-***2665                                                                                      Account Title:                    Checking
For Period Beginning:             8/17/2012                                                                                       Blanket bond (per case limit):     $48,364,291.00
For Period Ending:                4/14/2020                                                                                       Separate bond (if applicable):

       1                2                                 3                                        4                                                    5               6                       7

   Transaction       Check /                           Paid to/            Description of Transaction                              Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                $


01/22/2020                     Wagstaff & Cartmell LLP              Partial payment- settlement-Ethicon                               *              $15,060.81                                 $15,060.81
                      {13}                                          Gross Settlement Amt is $57,0000 (it           $45,768.76      1242-000                                                     $15,060.81
                                                                    comprises of 3 deposits, this one and one
                                                                    on 1/22 for 3231.24 and 1/23 for
                                                                    8000.00), I deducted the other two
                                                                    deposits for a difference of $45,768.76
                                                                    gross.
                                                                    2.00% MDL Court Ordered Assessment              $(1,140.00)    3991-000                                                     $15,060.81
                                                                    to be paid by Disbursement agent
                                                                    The Dudley Law Firm, LLC Case Specific          $(1,548.43)    3220-000                                                     $15,060.81
                                                                    Expenses
                                                                    Wagstaff & Cartmell for Dudley Law              $(1,441.42)    3220-000                                                     $15,060.81
                                                                    Firm, Pro Rata Wave & General Expenses
                                                                    Providio Expenses for Dudley Law Firm           $(1,200.00)    3220-000                                                     $15,060.81
                                                                    3.00% MDL Court Ordered Assessment              $(1,710.00)    3991-000                                                     $15,060.81
                                                                    (taken of out of Attorney's Fees)
                                                                    Dudley Law referral fee for Wagstaff            $(3,231.24)    3210-000                                                     $15,060.81
                                                                    Cartmell
                                                                    The Dudley Law Firm, LLC Fees                  $(18,672.67)    3210-000                                                     $15,060.81
                                                                    Lien - Payoff to Discovery Health               $(1,764.19)    4220-000                                                     $15,060.81
                                                                    Partners by Disbursing agent
01/22/2020            (13)     Wagstaff & Cartmell, LLP             Partial payment-settlement -Ethicon                            1242-000           $3,231.24                                 $18,292.05
01/23/2020            (13)     The Dudley Firm LLC                  settlement Ethicon                                             1242-000           $8,000.00                                 $26,292.05
02/22/2020           4001      Clerk U.S. Bankruptcy Court          Per Court order (Doc 71)                                       2700-000                                  $260.00            $26,032.05
02/27/2020           4002      Jackson Hile Kight                   Per 2.27.2020 Court order                                      3110-000                                  $870.00            $25,162.05
03/09/2020           4003      Lana Fridman CPA                     Accountant fee per 3.9.2020 Court order                        3410-000                                  $963.00            $24,199.05




                                                                                                                                  SUBTOTALS          $26,292.05             $2,093.00
                                      Case 12-09938-RLM-7A         Doc 88         FiledFORM
                                                                                       05/20/20
                                                                                              2           EOD 05/20/20 12:30:31                    Pg 10 ofPage
                                                                                                                                                             16No: 6                      Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          12-09938-RLM-7                                                                                Trustee Name:                         Gregory K. Silver
Case Name:                        CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                                Bank Name:                            Independent Bank
Primary Taxpayer ID #:            **-***2665                                                                                    Checking Acct #:                      ******9938
Co-Debtor Taxpayer ID #:          **-***2665                                                                                    Account Title:                        Checking
For Period Beginning:             8/17/2012                                                                                     Blanket bond (per case limit):        $48,364,291.00
For Period Ending:                4/14/2020                                                                                     Separate bond (if applicable):

      1                 2                                3                                       4                                                      5                 6                      7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                   $


                                                                                   TOTALS:                                                            $26,292.05              $2,093.00          $24,199.05
                                                                                       Less: Bank transfers/CDs                                            $0.00                  $0.00
                                                                                   Subtotal                                                           $26,292.05              $2,093.00
                                                                                       Less: Payments to debtors                                           $0.00                  $0.00
                                                                                   Net                                                                $26,292.05              $2,093.00



                     For the period of 8/17/2012 to 4/14/2020                                                For the entire history of the account between 01/22/2020 to 4/14/2020

                     Total Compensable Receipts:                   $57,000.00                                Total Compensable Receipts:                                $57,000.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                 $57,000.00                                Total Comp/Non Comp Receipts:                              $57,000.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:              $32,800.95                                Total Compensable Disbursements:                           $32,800.95
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:            $32,800.95                                Total Comp/Non Comp Disbursements:                         $32,800.95
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                      Case 12-09938-RLM-7A         Doc 88         FiledFORM
                                                                                       05/20/20
                                                                                              2       EOD 05/20/20 12:30:31                     Pg 11 ofPage
                                                                                                                                                          16No: 7                      Exhibit B
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         12-09938-RLM-7                                                                              Trustee Name:                         Gregory K. Silver
Case Name:                       CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                              Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***2665                                                                                  Checking Acct #:                      ******9938
Co-Debtor Taxpayer ID #:         **-***2665                                                                                  Account Title:                        Checking
For Period Beginning:            8/17/2012                                                                                   Blanket bond (per case limit):        $48,364,291.00
For Period Ending:               4/14/2020                                                                                   Separate bond (if applicable):

      1                 2                                3                                       4                                                 5                   6                      7

  Transaction        Check /                         Paid to/            Description of Transaction                           Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET                ACCOUNT
                                                                                   TOTAL - ALL ACCOUNTS                               NET DEPOSITS                    DISBURSE               BALANCES

                                                                                                                                                $49,040.88           $24,841.83               $24,199.05




                     For the period of 8/17/2012 to 4/14/2020                                             For the entire history of the case between 08/17/2012 to 4/14/2020

                     Total Compensable Receipts:                  $145,328.00                             Total Compensable Receipts:                               $145,328.00
                     Total Non-Compensable Receipts:                    $0.00                             Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                $145,328.00                             Total Comp/Non Comp Receipts:                             $145,328.00
                     Total Internal/Transfer Receipts:                  $0.00                             Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:             $116,000.13                             Total Compensable Disbursements:                          $116,000.13
                     Total Non-Compensable Disbursements:           $5,128.82                             Total Non-Compensable Disbursements:                        $5,128.82
                     Total Comp/Non Comp Disbursements:           $121,128.95                             Total Comp/Non Comp Disbursements:                        $121,128.95
                     Total Internal/Transfer Disbursements:             $0.00                             Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                          /s/ GREGORY K. SILVER
                                                                                                                          GREGORY K. SILVER
                                       Case 12-09938-RLM-7A                      Doc 88         Filed 05/20/20             EOD 05/20/20 12:30:31           Pg 12 of 16
                                                                                             CLAIM ANALYSIS REPORT                                                Page No: 1                  Exhibit C


   Case No.                      12-09938-RLM-7                                                                                                 Trustee Name:             Gregory K. Silver
   Case Name:                    CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                                                 Date:                     4/14/2020
   Claims Bar Date:              12/20/2012

 Claim                Creditor Name          Claim           Claim Class            Claim        Uniform       Scheduled        Claim       Amount         Amount          Interest           Tax            Net
  No.:                                       Date                                   Status      Tran Code       Amount         Amount       Allowed         Paid                                          Remaining
                                                                                                                                                                                                           Balance

      1 AMERICAN                           10/01/2012 General Unsecured §          Allowed       7100-000       $16,278.00      $7,975.74     $7,975.74         $465.65         $0.00            $0.00     $7,510.09
        INFOSOURCE LP AS                                726(a)(2)
        AGENT FOR
         Midland Funding LLC
         PO Box 268941
         Oklahoma City OK 73126-8941
     2 AMERICAN                            10/01/2012 General Unsecured §          Allowed       7100-000       $14,042.00     $14,041.31    $14,041.31         $819.79         $0.00            $0.00    $13,221.52
        INFOSOURCE LP AS                                726(a)(2)
        AGENT FOR
         Midland Funding LLC
         PO Box 268941
         Oklahoma City OK 73126-8941
     3 CAVALRY PORTFOLIO                   11/06/2012 General Unsecured §          Allowed       7100-000       $29,950.00     $18,065.65    $18,065.65     $1,054.75           $0.00            $0.00    $17,010.90
        SERVICES                                        726(a)(2)
         500 Summit Lake Drive, Ste 400
         Valhalla NY 10595
Claim Notes:     (3-1) Cavalry Portfolio Services LLC as assignee of Bank of America/FIA Card Services, N.A.
      4 CAVALRY PORTFOLIO                  11/06/2012 General Unsecured §          Allowed       7100-000       $11,653.00     $13,532.77    $13,532.77         $790.10         $0.00            $0.00    $12,742.67
        SERVICES                                        726(a)(2)
         500 Summit Lake Drive, Ste 400
         Valhalla NY 10595
Claim Notes:     (4-1) Cavalry Portfolio Services LLC as assignee of Bank of America/FIA Card Services, N.A.
      5   MED-1 SOLUTIONS, LLC             11/23/2012   General Unsecured §        Allowed       7100-000       $94,381.00     $33,686.24    $33,686.24     $1,966.75           $0.00            $0.00    $31,719.49
                                                        726(a)(2)
         517 US HIGHWAY 31 NORTH
         GREENWOOD IN 46142
Claim Notes:   (5-1) MEDICAL BILL ONLY
      6   IMC CREDIT SERVICES,             12/18/2012   General Unsecured §        Allowed       7100-000         $285.00      $17,077.65    $17,077.65         $997.07         $0.00            $0.00    $16,080.58
          LLC.                                          726(a)(2)
           PO BOX 20636
           INDIANAPOLIS IN 46220
                                                                                                                              $104,379.36   $104,379.36     $6,094.11           $0.00           $0.00     $98,285.25
                                  Case 12-09938-RLM-7A        Doc 88     Filed 05/20/20    EOD 05/20/20 12:30:31               Pg 13 of 16
                                                                       CLAIM ANALYSIS REPORT                                            Page No: 2                  Exhibit C


Case No.                     12-09938-RLM-7                                                                         Trustee Name:               Gregory K. Silver
Case Name:                   CROUCH, DANIEL EUGENE AND CROUCH, ROXANNA LYNN                                         Date:                       4/14/2020
Claims Bar Date:             12/20/2012


      CLAIM CLASS SUMMARY TOTALS

                                           Claim Class                     Claim        Amount        Amount                 Interest                Tax                   Net
                                                                          Amount        Allowed        Paid                                                             Remaining
                                                                                                                                                                         Balance


           General Unsecured § 726(a)(2)                                  $104,379.36   $104,379.36     $6,094.11                   $0.00                  $0.00           $98,285.25
Case 12-09938-RLM-7A             Doc 88     Filed 05/20/20      EOD 05/20/20 12:30:31              Pg 14 of 16



                                                                                                Exhibit D
                                 TRUSTEE’S PROPOSED DISTRIBUTION

 Case No.:           12-09938-RLM-7
 Case Name:          DANIEL EUGENE CROUCH
                     ROXANNA LYNN CROUCH
 Trustee Name:       Gregory K. Silver

                                                              Balance on hand:                      $24,199.05


          Claims of secured creditors will be paid as follows: NONE



                                          Total to be paid to secured creditors:                         $0.00
                                                           Remaining balance:                       $24,199.05

          Applications for chapter 7 fees and administrative expenses have been filed as follows:

 Reason/Applicant                                                 Total          Interim              Proposed
                                                              Requested       Payments to             Payment
                                                                                    Date
 Gregory K. Silver, Trustee Fees                              $10,259.96            $7,409.96         $2,850.00
 Gregory K. Silver, Trustee Expenses                             $385.53             $167.83            $217.70
 Jackson Hile Kight, Attorney for Trustee Fees                   $870.00             $870.00                $0.00
 Attorney for Trustee expenses per 3.16.16 Court                   $7.29               $7.29                $0.00
 Order, Attorney for Trustee Expenses
 Lana Fridman CPA , Accountant for Trustee Fees                  $963.00             $963.00                $0.00
 Clerk U.S. Bankruptcy Court, Clerk of the Court                 $260.00             $260.00                $0.00
 Costs
 Other: Attorney for Trustee fees per 3.16.16 Court            $2,690.00            $2,690.00               $0.00
 Order, Attorney for Trustee Fees
 Other: Dudley Law referral fee for Wagstaff                   $3,231.24            $3,231.24               $0.00
 Cartmell, Attorney for Trustee Fees
 Other: The Dudley Law Firm, LLC Fees, Attorney               $18,672.67           $18,672.67               $0.00
 for Trustee Fees
 Other: Attorney fees - Dudley Law Firm per US                $34,200.00           $34,200.00               $0.00
 District Court of W. VA, Special Counsel for
 Trustee Fees
 Other: Providio Expenses for Dudley Law Firm,                 $1,200.00            $1,200.00               $0.00
 Attorney for Trustee Expenses
 Other: The Dudley Law Firm, LLC Case Specific                 $1,548.43            $1,548.43               $0.00
 Expenses, Attorney for Trustee Expenses
 Other: Wagstaff & Cartmell for Dudley Law Firm,               $1,441.42            $1,441.42               $0.00



 UST Form 101-7-TFR (5/1/2011)
Case 12-09938-RLM-7A              Doc 88      Filed 05/20/20       EOD 05/20/20 12:30:31          Pg 15 of 16




 Pro Rata Wave & General Expenses, Attorney for
 Trustee Expenses
 Other: Svetlana Fridman, Accountant for Trustee                    $962.50            $962.50           $0.00
 Fees
 Other: 2.00% MDL Court Ordered Assessment to be                  $1,140.00           $1,140.00          $0.00
 paid by Disbursement agent, Other Professional Fees
 Other: 3.00% MDL Court Ordered Assessment                        $1,710.00           $1,710.00          $0.00
 (taken of out of Attorney's Fees), Other Professional
 Fees


                           Total to be paid for chapter 7 administrative expenses:                 $3,067.70
                                                              Remaining balance:                  $21,131.35

          Applications for prior chapter fees and administrative expenses have been filed as follows:
 NONE



                        Total to be paid to prior chapter administrative expenses:                     $0.00
                                                              Remaining balance:                  $21,131.35

          In addition to the expenses of administration listed above as may be allowed by the Court,
 priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

          Allowed priority claims are: NONE



                                               Total to be paid to priority claims:                    $0.00
                                                              Remaining balance:                  $21,131.35

         The actual distribution to wage claimants included above, if any, will be the proposed payment
 less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

         Timely claims of general (unsecured) creditors totaling $104,379.36 have been allowed and will
 be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
 timely allowed general (unsecured) dividend is anticipated to be 26.1 percent, plus interest (if applicable)
 .

          Timely allowed general (unsecured) claims are as follows:

 Claim No. Claimant                                          Allowed Amt.           Interim          Proposed
                                                                  of Claim       Payments to          Amount
                                                                                       Date
            1 American InfoSource LP as agent for                 $7,975.74            $465.65       $1,614.68
            2 American InfoSource LP as agent for               $14,041.31             $819.79       $2,842.63



 UST Form 101-7-TFR (5/1/2011)
Case 12-09938-RLM-7A                  Doc 88     Filed 05/20/20       EOD 05/20/20 12:30:31         Pg 16 of 16




            3 Cavalry Portfolio Services                           $18,065.65           $1,054.75     $3,657.35
            4 Cavalry Portfolio Services                           $13,532.77            $790.10      $2,739.68
            5 MED-1 SOLUTIONS, LLC                                 $33,686.24           $1,966.75     $6,819.69
            6 IMC CREDIT SERVICES, LLC.                            $17,077.65            $997.07      $3,457.32


                                 Total to be paid to timely general unsecured claims:               $21,131.35
                                                                 Remaining balance:                      $0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
 be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
 have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
 applicable) .

          Tardily filed general (unsecured) claims are as follows: NONE



                        Total to be paid to tardily filed general unsecured claims:                      $0.00
                                                               Remaining balance:                        $0.00

         Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
 subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
 allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
 subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable) .

         Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
 subordinated by the Court are as follows: NONE



                                            Total to be paid for subordinated claims:                    $0.00
                                                                  Remaining balance:                     $0.00




 UST Form 101-7-TFR (5/1/2011)
